IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-60181
                        Conference Calendar
                          __________________

BILLY RAY FORD,
                                        Plaintiff-Appellant,
versus

BILLY MCGEE and FORREST
COUNTY SHERIFF'S DEP'T,
                                        Defendants-Appellees.

                * * * * * * * * * * * * * * * * * * *

BILLY RAY FORD,
                                        Plaintiff-Appellant,
versus

RICHARD MCKENZIE, Judge,
and FORREST COUNTY CIRCUIT COURT,
                                        Defendants-Appellees.

               * * * * * * * * * * * * * * * * * * * *

BILLY RAY FORD,
                                        Plaintiff-Appellant,
versus

MISSISSIPPI DEPARTMENT OF
CORRECTIONS and RAY HINTON,
                                        Defendants-Appellees.

               * * * * * * * * * * * * * * * * * * * *

BILLY RAY FORD,
                                        Plaintiff-Appellant,
versus

GLEN WHITE,
                                        Defendant-Appellee.

               * * * * * * * * * * * * * * * * * * * *

BILLY RAY FORD,
                                        Plaintiff-Appellant,
versus

ROBIN WHITE,
                                        Defendant-Appellee.
                             No. 95-60181
                                  -2-



                         - - - - - - - - - -
           Appeal from the United States District Court
              for the Southern District of Mississippi
             USDC No. 2:94-cv-332-PS; 2:94-cv-333-PS;
          2:94-cv-334-PS; 2:94-cv-335-PS; 2:93-cv-336-PS
                         - - - - - - - - - -
                            June 30, 1995
Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Bill Ray Ford filed five civil rights complaints, 42 U.S.C.

§ 1983, against various defendants alleging violations of his

civil rights arising from the revocation of his probation.       The

district court consolidated the complaints and dismissed them as

frivolous.     The district court dismissed the claims against two

defendants, Judge Richard McKenzie and Forrest County district

attorney Glenn White, based on absolute immunity, and the

remaining defendants as premature under Heck v. Humphrey, 114 S.

Ct. 2364 (1994).     On appeal Ford argues the merits of his

underlying claim, but fails to challenge the basis of the

dismissal.     Issues not raised or briefed are considered

abandoned.     Evans v. City of Marlin, Tex., 986 F.2d 104, 106 n.1

(5th Cir. 1993).

     The appeal is without arguable merit and thus frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).        Because

the appeal is frivolous, it is DISMISSED.     5th Cir. R. 42.2.



     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.